Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-11, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2016117327 to Ito (Ito) in view of U.S. Patent 9747795 to Espinosa (Espinosa).
Regarding claims 1, 10, and 19, Ito teaches an HVAC system including a cooling mode having an on position and an off position (100); a plurality of data sources comprising a passenger compartment temperature sensor and a driving assistance sensor, the passenger compartment temperature sensor disposed within a passenger compartment of the vehicle; a controller in communication with the HVAC system, and the plurality of data sources, the controller configured to; receive, from the passenger compartment temperature sensor, a passenger compartment temperature Tint; determine that the Tint is greater than a desired temperature Tdesired; determine that the cooling mode of the HVAC system is in the off position; based on determining that the Tint is greater than the Tdesired and that the cooling mode of the HVAC system is in the off position, operate the at least one climate control element in the open position; receive, from the driving assistance sensor, data indicating that a person is detected within a predetermined geographical proximity surrounding the vehicle; and based on the data indicating that the person is detected within the predetermined geographical proximity surrounding the vehicle and when the Tint is greater than the Tdesired; operate the cooling mode for the HVAC system in the on position until the Tint is equal to the Tdesired (Paragraphs of translation 0020-0023, 0029-0030, 0039-0042, 0084-0086 which disclose detected a user and operating the HVAC system to reach the desired temperature by the time the user reaches the vehicle, measuring the difference between desired and current temperature, and a number of control units).
Ito is silent on at least one climate control element configured to be transitioned between an open and a closed position, a controller in communication with the at least one climate control element, locking the doors of the vehicle and actuate the at least one climate control element to transition from the open position to the closed position in response to the proximity sensor.
Espinosa teaches at least one climate control element configured to be transitioned between an open and a closed position, a controller in communication with the at least one climate control element, locking the doors of the vehicle and actuate the at least one climate control element to transition from the open position to the closed position in response to the proximity sensor (Col. 5 lines 14-32 disclose closing windows and locking doors in response to activity around the vehicle). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ito with the teachigns of Espinosa to provide at least one climate control element configured to be transitioned between an open and a closed position, a controller in communication with the at least one climate control element, locking the doors of the vehicle and actuate the at least one climate control element to transition from the open position to the closed position in response to the proximity sensor. Doing so would prevent theft of the vehicle.
Regarding claims 2 and 11, Ito teaches wherein the plurality of at least one data sources further comprises a vehicle status module (Paragraphs of translation 0029-0030 disclose a number of control units and 0020-0022 disclose GPS and a portable device). 
Regarding claims 4 and 13, Ito teaches wherein the plurality of data sources transmits data to the controller via a wireless transmission system (Paragraphs of translation 0020-0022 disclose GPS and a portable device and/or including a plurality of portable devices is within the skill of one of ordinary skill in the art).
Regarding claims 6 and 20, Ito teaches wherein the plurality of data sources further comprises an ambient temperature sensor configured to detect ambient air temperature surrounding the vehicle (Paragraph 0043 of translation).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Espinosa and DE202006000676 (676).
Regarding claims 8 and 17, Ito teaches the controller is further configured to: receive, from the ambient temperature sensor, the ambient air temperature surrounding the vehicle; and determine that the ambient air temperature surrounding the vehicle is less than the Tint wherein, when the Tntis greater than the Tdesired, the controller operating a control element in the open position is further based on determining that the ambient air temperature surrounding the vehicle is less than the Tint (Paragraphs 0043-0045, 0050, and 0088-0089 disclose only using the blower when outside air is cooler than inside air).
Ito is silent on the at least one control element being in the open position.
676 teaches rolling down the windows when outside temperature is lower than inside temperature (“According to the above arrangement, when the temperature in the interior rises to a high temperature, automatically shut down the window of the vehicle to open the interior and thus reduce the temperature. This protects children from danger in case the children were left behind in the interior due to carelessness. Also, the toxic gas generated in the interior can be omitted. Additionally, after the window is opened, the children can call for help through the window and be rescued. Accordingly, the safety device of the present invention ensures safety of children left in the vehicle”).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Espinosa and RD661041 (041).
Regarding claims 9 and 18, Ito is silent on wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system. 
041 teaches wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system (Figure 1 and Abstract discloses adjusting windows and HVAC system upon startup). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ito with the teachings of 041 to provide wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system. Doing so would reduce volatile organic compoundsin the vehicle cabin air and provide a comfortable condition for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762